Exhibit 10.1

 

SURGICAL CARE AFFILIATES, INC.

 

2013 OMNIBUS LONG-TERM INCENTIVE PLAN

 

PERFORMANCE SHARE AWARD AGREEMENT

 

This Performance Share Award Agreement (this “Agreement”) is entered into as of
_____________ (the “Grant Date”), by and between Surgical Care Affiliates, Inc.,
a Delaware corporation (the “Company”), and _____________, an employee of the
Company or one or more of its Subsidiaries (the “Participant”).

 

Pursuant to the Surgical Care Affiliates, Inc. 2013 Omnibus Long-Term Incentive
Plan, as amended (the “Plan”), the Board of Directors of the Company, or its
Compensation Committee or a designee thereof (the “Administrator”), has
determined that the Participant shall be granted an Incentive Award in the form
of performance shares (“Performance Shares”) upon the terms and subject to the
conditions hereinafter contained. Pursuant to Section 7 of the Plan, the
Administrator has the authority to designate, and has so designated, the
Performance Shares as “Performance-Based Compensation” in order to qualify such
Performance Shares as “performance-based compensation” under Section 162(m) of
the Code. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Plan.

 

1. Number of Performance Shares and Settlement. The Participant is hereby
granted an award of Performance Shares (this “Award”) for a target number of
_________ shares of the Company’s Common Stock (the “Target Award”), subject to
the restrictions set forth herein. This Award represents the right to earn up to
_________ percent (___%) of the Target Award, and each Performance Share granted
hereunder represents the right to receive one share of the Company’s Common
Stock on the Settlement Date (as defined herein), upon the terms and subject to
the conditions set forth in this Agreement and the Plan. For purposes of this
Agreement, the term “Performance Period” shall be the period commencing on
________ and ending on ________.

 

2. Terms of Performance Shares. The grant of Performance Shares provided in
Section 1 hereof shall be subject to the following terms, conditions and
restrictions:

 

(a) The Performance Shares and any interest therein may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than in
accordance with the terms of the Plan.

 

(b) Notwithstanding any other provision of this Agreement, in no event shall any
Earned Shares (as defined herein) be issued to the Participant prior to the
satisfaction by the Participant of the liabilities described in Section 7
hereof.

 

3. Performance Goal; Earned Shares.

 

(a)The number of Performance Shares earned by the Participant for the
Performance Period will be determined by the Administrator at the end of the
Performance Period based on the level of achievement of the Performance Goal in
accordance with Exhibit A.  Subject to the terms of this Agreement, if the
threshold level of the Performance Goal is not reached for the Performance
Period, the Award and the Participant’s right to receive any Performance Shares
pursuant to this Agreement shall automatically expire and be forfeited without
payment of any consideration, effective as of the last day of the Performance
Period.  All determinations of whether the Performance Goal has been achieved,
the number of Performance Shares earned by the Participant, and all other
matters related to this Section 3 shall be made by the Administrator in its sole
discretion.  

 

--------------------------------------------------------------------------------

 

 

(b)Promptly following completion of the Performance Period, and in any event
within two and one-half (2 ½) months following the end of the Performance
Period, (a) the Administrator will review and certify in writing (i) whether,
and to what extent, the Performance Goal for the Performance Period has been
achieved, and (ii) the number of Performance Shares that the Participant has
earned and that are to be issued by the Company, rounded to the nearest whole
share (the “Earned Shares”), (b) the Company shall issue or cause to be issued
in the name of the Participant the number of Earned Shares, if any, and (c) the
Company shall enter the Participant’s name (or the name of the Participant’s
personal representative) on the books of the Company as a shareholder of record
of the Company with respect to the Earned Shares, if any, as of the date of the
Administrator’s written certification (the “Settlement Date”). Such written
certification of the Administrator shall be final, conclusive and binding on the
Participant, and on all other persons, to the maximum extent permitted by law.  

 

4.Rights as a Stockholder. Since the Earned Shares granted hereunder shall be
settled in shares of the Company’s Common Stock, the Participant shall possess
all incidents of ownership as to such shares that are transferred to the
Participant in respect of the settlement of the Earned Shares, including the
right to receive or reinvest dividends with respect to such shares (to the
extent declared by the Company) and the right to vote such shares. Such
incidents of ownership shall commence on the Settlement Date, and only with
respect to such shares that are transferred to the Participant on the Settlement
Date.  

 

5. Effect of Certain Changes. In the event the Company terminates the
Participant’s Employment without Cause within the two (2) year period following
the consummation of a Change in Control, with such termination occurring during
the Performance Period, then the Award shall be payable at the Target Award
level on the effective date of the Change in Control and such Earned Shares
shall be issuable as soon as practicable following such termination of
Employment, and in any event not more than 30 days following such termination of
Employment, but only if permissible under Section 409A of the Code; if such
settlement is not permissible under Section 409A of the Code, then settlement
shall occur in accordance with the other terms of this Agreement.  For purposes
hereof, “Cause” shall mean, unless otherwise provided in an employment agreement
in effect immediately prior to such termination, (i) a failure of the
Participant to reasonably and substantially perform his or her duties to the
Company or any of its Subsidiaries (other than as a result of physical or mental
illness or injury); (ii) the Participant’s willful misconduct or gross
negligence; (iii) a breach by the Participant of the Participant’s fiduciary
duty or duty of loyalty to the Company or any of its Affiliates; (iv) the
commission by the Participant of any felony or other serious crime; or (v) a
breach by the Participant of the terms of any agreement with the Company or any
Subsidiary or any Company policies.  

 

6. Termination of Employment.

 

(a)Subject to Section 5 hereof, in the event that the Participant ceases to be
Employed by the Company or any of its Subsidiaries for any reason other than
death or disability prior to the last day of the Performance Period, the Award
and the Participant’s right to receive any Performance Shares pursuant to this
Agreement shall automatically expire and be forfeited without payment of any
consideration, effective as of the last day of the Performance Period.  

 

(b)In the event that the Participant ceases to be Employed by the Company or any
of its Subsidiaries as a result of the Participant’s death or disability prior
to the last day of the Performance Period, the Participant will be issued a pro
rata portion of the Earned Shares otherwise issuable pursuant to Section 3
hereof, with such pro rata portion calculated by multiplying the number of
Earned Shares that would have been issued had the Participant’s Employment not
terminated during the Performance Period by a fraction, the numerator of which
equals the number of days that the Participant was employed during

2

 

--------------------------------------------------------------------------------

 

the Performance Period and the denominator of which equals the total number of
days in the Performance Period.  The Company shall issue the pro rata portion of
the Earned Shares in accordance with the timing specified in Section 3(b)
hereof. 

 

7. Taxes. The Participant shall pay to the Company promptly upon request, and in
any event at the time the Participant recognizes taxable income in respect of
the Earned Shares, an amount equal to the taxes the Company determines it is
required to withhold, if any, under applicable tax laws with respect to the
settlement of the Earned Shares. Such payment shall be made in the form of cash,
shares of Common Stock already owned or otherwise issuable as of the Settlement
Date, or in a combination of such methods, subject to the terms of the Plan.  In
the event the Participant does not promptly pay to the Company an amount equal
to the taxes the Company determines it is required to withhold under applicable
tax laws with respect to the settlement of the Earned Shares, the Company shall
offset such amount against any amounts, including shares of Common Stock, owed
by the Company to the Participant, whether under this Agreement or otherwise, to
the extent permitted by Section 409A of the Code.

 

8. No Guarantee of Employment. Nothing set forth herein or in the Plan shall
(i) confer upon the Participant any right of continued Employment for any period
by the Company or any of its Subsidiaries, (ii) entitle the Participant to
remuneration or benefits not set forth in the Plan, or (iii) interfere with or
limit in any way the right of the Company or any Subsidiary to terminate such
Participant’s Employment.

 

9. Notices. Any notice required or permitted under this Agreement shall be in
writing and deemed given when (i) delivered personally, (ii) mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
or (iii) delivered by overnight courier service. Such notices shall be sent to
the Participant at the last address specified in the Company’s records (or such
other address as the Participant may designate in writing to the Company), or to
the Company at the following address (or such other address as the Company may
designate in writing to the Participant):

 

Surgical Care Affiliates, Inc.

569 Brookwood Village, Suite 901

Birmingham, AL 35209

Attn: General Counsel

 

10. Failure To Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

 

11. Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of Delaware, without regard to its conflict of law
principles.

 

12. Incorporation of Plan. A copy of the Plan is attached hereto and
incorporated herein by reference and made a part of this Agreement. This
Agreement and the Performance Shares shall be subject to the terms of the Plan,
as it may be amended from time to time, provided that such amendment of the Plan
is made in accordance with Section 16 of the Plan.

 

13. Clawback Policies.  Notwithstanding anything in the Plan to the contrary,
the Company will be entitled, to the extent permitted or required by applicable
law (including Section 409A of the Code), Company policy and/or the requirements
of an exchange on which the Company’s shares are listed for trading, in each
case, as in effect from time to time, to recoup compensation of whatever kind
paid by the Company or any of its Affiliates at any time to a Participant under
the Plan and the Participant, by

3

 

--------------------------------------------------------------------------------

 

accepting this award of Performance Shares pursuant to the Plan and this
Agreement, agrees to comply with any Company request or demand for such
recoupment.    

 

14.Section 162(m).  The issuance of Earned Shares under this Agreement is
intended to constitute “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code.  This Award shall be construed and
administered in a manner consistent with such intent.

 

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.

 

 

 

SURGICAL CARE AFFILIATES, INC.:

 

PARTICIPANT:

By:

 

 

 

 

Name:

 

[Name]

 

Title:

 

 

 

 

Date:

 

 

 

4

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Performance Period

 

The Performance Period shall commence on ________ and end on ________.

 

Performance Goal

 

The Participant’s Target Award is _______ shares of the Company’s Common Stock
and the number of Earned Shares will be based ___% on the Company’s attainment
of the Adjusted E‑NCI Target (as defined below) and ___% on the Company’s
attainment of the Systemwide Revenues Target (as defined below) (collectively,
the “Performance Goal”).  The Participant is eligible to receive (i) _______
shares of the Company’s Common Stock if the Company attains the Adjusted E-NCI
Target (the “Adjusted E-NCI Shares”) and (ii) _______ shares of the Company’s
Common Stock if the Company attains the Systemwide Revenues Target (the
“Systemwide Revenues Shares”).  Depending on the Company’s achievement of the
Performance Goal, the Participant may earn between 0% (if the minimum thresholds
set forth below are not reached) and ___% of the Target Award (if the maximum
thresholds set forth below are reached).  

 

Determining the Number of Earned Shares

 

Except as otherwise provided in the Plan or the Agreement, the number of Earned
Shares with respect to the Performance Period shall be based on the following
two (2) Performance Criteria:

 

1.

Adjusted E-NCI:

 

 

(a)

“Adjusted EBITDA-NCI” (or “Adjusted E-NCI”) is defined as net income (loss)
attributable to the Company before interest income, income tax expense, debt
related interest expense and amortization of debt discount, depreciation and
amortization, income or loss from discontinued operations (net of income tax
expense), and gains or losses on sale of investments or disposal of assets; and
any other adjustments for non-recurring items as approved by the Compensation
Committee.

 

 

(b)

The target Adjusted E-NCI (the “Adjusted E-NCI Target”) for the _____ year in
the Performance Period (________ through ________) is $_________, and the number
of Adjusted E-NCI Shares that the Participant will earn is based on the
Company’s Adjusted E-NCI in ____ (“Actual Adjusted E-NCI”) compared to the
Adjusted E-NCI Target, as follows:

 

 

·

Threshold:  ___% of the Adjusted E-NCI Shares are earned if Actual Adjusted
E-NCI is ___% of the Adjusted E-NCI Target.  None of the Adjusted E-NCI Shares
are earned if Actual Adjusted E-NCI is less than ___% of the Adjusted E-NCI
Target.

 

 

·

Target:  ___% of the Adjusted E-NCI Shares are earned if Actual Adjusted E‑NCI
is ___% of the Adjusted E-NCI Target.

 

 

·

Maximum:  ___% of the Adjusted E-NCI Shares are earned if Actual Adjusted E-NCI
equals or exceeds ___% of the Adjusted E-NCI Target.

 

A-1

 

--------------------------------------------------------------------------------

 

 

·

Interpolation:  The Company will interpolate between the threshold, target and
maximum goals. 

 

2.

Systemwide Revenues:  

 

 

(a)

“Systemwide Net Operating Revenues” (or “Systemwide Revenues”) is defined as the
sum of (i) the revenues from all facilities in which the Company has an
ownership interest (without adjustment based on our percentage of ownership in
such facilities) and (ii) the management fee revenues from facilities managed by
the Company but in which the Company has no ownership interest.

 

 

(b)

The target Systemwide Revenues (the “Systemwide Revenues Target”) for the _____
year in the Performance Period (________ through ________) is $_________, and
the number of Systemwide Revenues Shares that the Participant will earn is based
on the Company’s Systemwide Revenues in ____ (“Actual Systemwide Revenues”)
compared to the Systemwide Revenues Target, as follows:

 

 

·

Threshold:  ___% of the Systemwide Revenues Shares are earned if Actual
Systemwide Revenues is ___% of the Systemwide Revenues Target.  None of the
Systemwide Revenues Shares are earned if Actual Systemwide Revenues is less than
___% of the Systemwide Revenues Target.

 

 

·

Target:  ___% of the Systemwide Revenues Shares are earned if Actual Systemwide
Revenues is ___% of the Systemwide Revenues Target.

 

 

·

Maximum:  ___% of the Systemwide Revenues Shares are earned if Actual Systemwide
Revenues equals or exceeds ___% of the Systemwide Revenues Target.

 

 

·

Interpolation:  The Company will interpolate between the threshold, target and
maximum goals.

 

 

A-2

 